DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In responding to applicant's amendment filed 2/14/2022, claims 1, 2, 6-8, 15-17 have been amended, and claims 5, 14 have been canceled.  Claims 19-22 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4, 9, 11, 15, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiji et al. (US 2010023465) in view of Shiraishi (US 6,392,262).

With respect to claim 1, Tsukiji et al. ‘465 shows and discloses a surface emitting laser (Fig 1) comprising: a substrate (Fig 1: substrate 101); a mesa of semiconductor layers including a lower reflector layer, an active layer, an upper reflector layer, and an upper contact layer that are successively laminated on the substrate (Fig 1: a mesa 30 including an upper contact layer 115, upper reflector DBR 150, an active 106, a lower reflector 102 “not part of mesa” on the substrate 101; Section [070-073] mesapost; It is well-known in the art having an emitting laser having upper/active/lower mirror/DBR in the mesa); and an electrode provided on the upper contact layer (Fig 1, 5-13: an electrode 121 on upper contact layer 115), wherein the upper (Fig 1: upper contact includes GaAs of contact laser 115, Section [060, 067]).  The claim further requires wherein the electrode includes, a Pt alloy layer in contact with the upper contact layer, and a Ti layer provided on the Pt alloy layer.  Tsukiji et al. ‘465 did not explicitly state as the above.  However, Tsukiji et al. ‘465 did discloses the use of Ti/Pt use as electrode, where Pt layer is direct contact with the GaAs and Pt disperses deeply inside the GaAs, or Pt passes through thin Ti layer and react with the GaAs contact layer – without explicitly state Pt layer is a Pt alloy layer. (Section [060, 061] Ti/Pt / GaAs contact; Claim 9-12).  Therefore, it is within one skill in the art to recognize Tsukiji et al. ‘465 capable of having the use of Pt direct GaAs contact layer with Ti material to energize the laser device or vice versa.  Also, it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art; in this case it is well-known Pt alloy being used as a material in conducting material. 
Shiraishi ‘262 of analogous art shows and discloses semiconductor device having low-resistive ohmic contact electrode where known Pt/GaAs alloy is being used for electrical conductivity (TITLE; Fig 1-8; Col 2: 1-9).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one skill in the art to provide Tsukiji et al. ‘465 the Pt/GaAs alloy as taught or suggested by Shiraishi ‘262, for the benefit of having low-resistive electrode to improve conductivity.

With respect to claim 4 Tsukiji et al. ‘465 discloses wherein the upper contact layer has a thickness of 10 nm or greater and 200 nm or less (Section [092] 115 contact layer is 10-60nm).

(Fig 1, 5-13; Section [057-059, 083] ring electrode and inner emitting).

With respect to claim 15, Tsukiji et al. ‘465 discloses wherein the first lower reflector layer, the second lower reflector layer, and the upper reflector layer are formed by a distributed Bragg reflector layer, respectively (Section [057, 066] DBR).

With respect to claim 16, Tsukiji et al. ‘465 shows another electrode provided on the lower contact layer (Fig 1: 131 electrode on lower contact layer 103).

With respect to claim 22, Tsukiji et al. ‘465 shows and discloses a surface laser (Fig 1) comprising: a substrate (Fig 1: substrate 101); a mesa of semiconductor layers including a first lower reflector layer, a lower contact layer, a second lower reflector layer, an active layer, an upper reflector layer, and an upper contact layer that are successively laminated on the substrate (Fig 1: a mesa including first lower reflector 102, a lower contact layer 103, a “part of second lower” reflector layer 105/150, an active layer 106, an “part of upper” reflector layer 150/111-112, and upper contact layer laminated on the substrate 101; It is well-known in the art having an emitting laser having upper/active/lower mirror/DBR in the mesa); and an electrode provided on the upper contact layer(Fig 1, 5-13: an electrode 121 on upper contact layer 115), wherein the upper contact layer includes GaAs (Fig 1: upper contact includes GaAs of contact laser 115, Section [060, 067]).  The claim further requires wherein the electrode includes an alloy layer including Pt, in contact with the upper contact layer.   Tsukiji et al. ‘465 did not explicitly state the above.  However, Tsukiji et al. ‘465 did discloses the use of Pt use as electrode, where Pt layer is direct contact with the GaAs and Pt disperses deeply inside the GaAs, or Pt passes through thin Ti layer and react with the GaAs contact layer – without explicitly state Pt layer is a Pt alloy layer. (Section [060, 061] Pt / GaAs contact; Claim 9-12).  It has been held that 
Shiraishi ‘262 of analogous art shows and discloses semiconductor device having low-resistive ohmic contact electrode where known Pt/GaAs alloy is being used for electrical conductivity (TITLE; Fig 1-8; Col 2: 1-9).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one skill in the art to provide Tsukiji et al. ‘465 the Pt/GaAs alloy as taught or suggested by Shiraishi ‘262, for the benefit of having low-resistive electrode to improve conductivity.

Allowable Subject Matter
Claims 2, 3, 6-8, 10, 12, 13, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2:
wherein the Pt alloy layer has a thickness of 5 nm or greater and 100 nm or less. 
Claims 6: 
wherein the electrode further includes a first Pt layer provided on the Ti layer.
Claim 13:
.

Claim 17:
wherein the upper contact layer is formed by a pAl0.16Ga0.84As layer that has a thickness of 10 nm or greater and 200 nm or less, and the lower contact layer is formed by an n-type Al0.1Ga0.9As layer that has a thickness greater than the thickness of the upper contact layer.
Claim 19:
wherein the Pt alloy layer includes Pt diffused into and in contact with the upper contact layer.
Claim 20: 
wherein the Pt alloy layer is a Ti-free alloy layer.
Claim 21:
wherein the Pt alloy layer is formed by GaAs forming the upper contact layer, and a second Pt layer making contact with the upper contact layer.  
Conclusion
3.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

					COMMUNICATION
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
Onishi (US 2012/0094408) shows and discloses a surface emitting semiconductor including a mesa comprising an active layer between a top and a bottom DBR, and on a substrate (Abstract; Fig 1: mesa comprising 18 active, 14/24 upper and lower DBR on substrate 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TUAN N NGUYEN/Primary Examiner, Art Unit 2828